nuteNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no support for the claimed limitation “only alternately” in line 10 or the claimed limitation “so that the respective upper coupling portions of the at least two anchoring elements can only be alternately and thus not simultaneously connected to the positioning jig and to the drilling rig, respectively” in lines 16-18.  In particular, the specification does not set using only the jig or only the rig on the anchoring elements.  Furthermore, there is no structure on the anchoring elements which prevents both the jig and rig from being attached at the same time.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 10-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR1028672.
	With respect to claim 10, FR1028672 disclose a system for positioning a drilling rig arranged to drill in a ground, the system comprising: a positioning jig (43) including at least two coupling portions (41, 42); a drilling rig (8, 9, 11, 14) including at least two coupling portions (35, 36, 37, 38); at least two anchoring elements (39, 40) each including an upper coupling portion (portion above shoes 46, 47) and a lower coupling portion (44, 45), wherein the lower coupling portions (44, 45) of the at least two anchoring elements are arranged to be releasably fixed to the ground; and the upper coupling portions of the at least two anchoring elements are arranged to be connected to either the at least two coupling portions of the positioning jig (see figure 3, where it is connected with 41, 42 and this arrangement can occur without the drilling rig attached) or to the at least two coupling portions of the drilling rig (see figure 3, where it is connected with 35, 36, 37, 38 and this connection can occur without the jig connected to the anchoring element), center spacings between the at least two coupling portions of the positioning jig and the at least two coupling portions of the drilling rig are equal (see figure 3, wherein the spacings between the coupling portions are equal), and the at least two coupling portions of the positioning jig and the at least two coupling portions of the drilling rig both correspond to the upper coupling portions of the at least two anchoring elements so that the respective upper coupling portions of the at least two anchoring elements are configured to be sequentially connected to the positioning jig and then to the drilling rig, respectively (wherein the coupling portions of both the rig and jig correspond to the coupling portions of the anchoring elements, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987) and FR1028672 teach anchoring devices with coupling portions).
	With respect to claim 11, FR1028672 disclose wherein the positioning jig includes a centering device (43).
	With respect to claim 12, FR1028672 disclose wherein the centering device is a rod (43).
With respect to claim 15, FR1028672 disclose wherein the upper coupling portion of the anchoring element includes means for (tube structure of 39 and 40) a vertical positioning of the corresponding coupling portions belonging to the positioning jig and the drilling rig.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 13, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over (FR1028672) in view of Ferrand (US 2011/0030982).
	With respect to claim 13, FR1028672 does not disclose an articulated connection.  Ferrand teaches an articulated connection (721) which allows rotation of the connection (shown in figure 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified FR1028672 and used an articulated connection as taught by Ferrand to allow rotation of anchoring elements.
	With respect to claim 14, FR1028672 in view of Ferrand disclose wherein the articulated connection comprises a universal joint.
	With respect to claim 16, FR1028672 does not disclose a device for infinitely variable height adjustment of the drilling rig.  Ferrand disclose jacks 7 for raising or lowering the apparatus (see paragraph 59).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified FR1028672 by including a variable height adjustment, such as jacks, as taught by Ferrand to allow the anchoring devices to raise and lower the coupled devices.

7.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (FR1028672) in view of Stiles et al. (USP 9,644,337).
	With respect to claim 17, FR1028672 does not disclose a tensioning device.  Stiles disclose a tensioning device to maintain the column level along the x-y axis (see column 13 lines 17-34).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a tensioning device in FR1028672 as taught by Stiles in order to maintain the drilling device level.

Allowable Subject Matter
8.	Claims 18 -25 are allowed.
9.	Claims 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
10.	Applicant's arguments filed 8/1/22 have been fully considered but they are not persuasive. 
	With respect to claim 10, the Applicant argues that “the anchoring elements of Drouard (39, 40) do not have an upper coupling portion arranged to be connected to either the coupling portion of the positioning jig or to the coupling portion of the drilling rig”.  In response to Applicant’s argument that Drouard does not teach the claimed system, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  In the instant case, Drouard disclose the claimed anchoring elements and coupling portions.  The Applicant further argues that the arm 43 of Drouard is not considered a positioning jig.  The Examiner respectfully disagrees.  The arm 43 maintains the distance between the tubes 39 and 40 and thus is considered a positioning jig.  The Applicant also argues that with respect the pending application, “the positioning jig is ‘arranged to position the anchor elements and not to absorb a load or force.’”  It is noted that this functional limitation is not claimed. 
	With respect to the newly added claim 29, this limitation is new matter.  While the figures only show either the jig or rig on the anchoring devices, using only one at a time is not disclosed and nothing prevents them from being used simultaneously.  

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672